                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 7/2/2021

 KAREEM MARTIN,
                                Petitioner,                      19-CV-2706 (VEC)

                    -against-                                  14-CR-0546-02 (VEC)
 UNITED STATES OF AMERICA,                                             ORDER
                                Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on August 25, 2020, in light of the ongoing difficulties created by the

COVID-19 pandemic, the Court held in abeyance Mr. Martin’s section 2255 motion until one

month after regular law library access was restored at Mr. Martin’s facility or until Mr. Martin

submitted his reply, whichever occurred first;

       WHEREAS on June 1, 2021, the Government notified the Court that Mr. Martin had been

transferred to a new facility in April 2021 and that he had been allowed access to the Electronic

Law Library since May 6, 2021;

       WHEREAS on June 7, 2021, the Court lifted the stay on Mr. Martin’s section 2255

motion and ordered him to reply to the Government’s opposition not later than June 21, 2021, or

otherwise the Court would treat the motion as fully briefed;

       WHEREAS on July 1, 2021, the Court received two letters from Mr. Martin, both dated

June 21, 2021, and a reply in further support of his motion, dated June 15, 2021;

       WHEREAS Mr. Martin requested that, due to issues he experienced with mail at his

designated facility, the Court confirm that it has received his June 15, 2021 reply; and

       WHEREAS Mr. Martin requested two copies of the Government’s opposition to his

section 2255 motion and two copies of his reply;

                                              Page 1 of 2
       IT IS HEREBY ORDERED that having received Mr. Martin’s reply dated June 15, 2021,

the Court will accept it as timely filed and consider it in deciding on Mr. Martin’s section 2255

motion.

       The Clerk of Court is respectfully directed to mail to Petitioner (a) a copy of this order,

(b) a copy of the Government’s June 3, 2019 memorandum in opposition to Mr. Martin’s motion

(No. 14-CR-546, Dkt. 626); and (c) a copy of Mr. Martin’s reply in further support of his motion

(No. 14-CR-546, Dkt. 691). In the future, it is incumbent on Mr. Martin to make a copy of all

filings he submits to the Court.

       The Clerk of Court is also directed to note such mailing on the docket.



SO ORDERED.

 Dated: July 2, 2021
        New York, New York

                                                                           CAPRON
                                                               VALERIE CAPRONI    ONNI
                                                             United States District Judge




                                            Page 2 of 2
